DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed August 20, 2020 has been entered.  Claims 1-23 are pending. 

Election/Restrictions
Applicant's election with traverse of  Group B (Claims 4-12 and 23) in the reply filed on 6-10-2022 is acknowledged.  The traversal is on the ground(s) that Claims 1, 21 and 22 have the same special technical feature. This is not found persuasive because the same special technical feature is found in Claims 1, 21 and 22.  

The Examiner disagrees.  Claim 22 requires the special technical feature of “using the movable suction lifting apparatus to place a first planiform article on the cutting surface, said article having a substrate that is resiliently compressible under pressure, and having an adhesive layer on said substrate and a peel-off cover layer over said adhesive layer, said cover layer being uppermost relative to the cutting surface, and said first planiform article being larger in extent than a desired first shape to be formed by cutting of said first planiform article by the cutting device; and then with the first planiform article being held down to the cutting surface by the suction hold-down, the method further comprises the steps of: b) using the cutting device to make at least one cut through said first planiform article to form said first shape; c) peeling off the cover layer on one side of said at least one cut to expose a first area of said adhesive layer, said exposed area of adhesive facing upwards over a first portion of said substrate and a second portion of said substrate having a second area of said adhesive layer continuing to be covered by said cover layer;” which is not required by Claim 1 or 22.  Claim 1 and 22 claim a methods with different special technical features. 

Unity of invention (not restriction) practice is applicable in national stage applications submitted under 35 U.S.C. 371.  MPEP § 1893.03(d).  During the national stage as a Designated or Elected Office under 35 U.S.C. 371, PCT Rules 13.1 and 13.2 will be followed when considering unity of invention claims.  MPEP § 1850, item I.

PCT Rule 13.1 states: The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").

PCT Rule 13.2 states: Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

Relevant portions of section II of MPEP §1850 Unity of Invention, states: An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. The determination is made on the contents of the claims as interpreted in light of the description and drawings (if any). 

Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept. 

Lack of unity of invention may be directly evident "a priori," that is, before considering the claims in relation to any prior art, or may only become apparent "a posteriori," that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art. 

In judging the propriety of the restriction requirement, a lack of unity of invention must be either directly evident “a priori”, that is, before considering the claims in relation to any prior art, or may only become apparent “a posteriori”, that is, after taking the prior art into consideration.

Here, the Examiner notes, for example, that claims 2-3, 13, and 14-21 do not claim the same special technical feature(s) as Group B (see Pg. 4, of the 3-14-22 Requirement of Unity of Invention, listing the special technical features of each group).  The Examiner further notes that the lack of unity of invention is further illustrated after taking the prior art into account, below.  Because the elected claims are rejected below, there is also lack of unity a posteriori, since the features claimed in Group I is/are not a technical feature that defines a contribution over the prior art.

New Claim 24 requires “a) using the movable suction lifting apparatus to place a first planiform article on the cutting surface, said article having a substrate that is resiliently compressible under pressure, and having an adhesive layer on said substrate and a peel-off cover layer over said adhesive layer, said cover layer being uppermost Page 10 of 21relative to the cutting surface, and said first planiform article being larger in extent than a desired first shape to be formed by cutting of said first planiform article by the cutting device; and then with the first planiform article being held down to the cutting surface by the suction hold-down, the method further comprises the steps of: b) using the cutting device to make at least one cut through said first planiform article to form said first shape;” and therefore falls into the groups of Claims 2-3, 13, and 14-21 and is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over prior art illustrated in Applicants Fig. 1 in view of US 2002/0088320 to Marback and WO 2013/185834. 

In re Claim 1, the Applicant’s figure 1, acknowledged as prior art, teaches a method of producing sheet material articles, each of said articles having a planar shape (see Fig. 1, #3) formed by at least one cut made through a planiform blank (see Fig. 1, 2'), using an automated sheet material cutting and handling system (50), said system comprising a cutting device (27) and a cutting surface (14) with a suction hold-down (35,46), a suction lifting apparatus (10), and a robotic actuation system (50) for moving the suction lifting apparatus, the suction lifting apparatus comprising at least one suction lifting head (10) including a first suction lifting head (10), the or each suction lifting head providing a downwardly oriented suction lifting portion (11) and the first suction lifting head (10) providing a first downwardly oriented suction lifting portion (20), wherein a method comprises the steps of:
ii) with said blank (2') held in place on the cutting surface (14) by the Page 2 of 13suction hold-down, using the cutting device (27) to make said at least one cut (9) in said blank to form said planar shape (44) in said cut blank (2), said at least one cut separating a first portion (4') of said cut blank from a second portion of said cut blank, and said planar shape being provided by one of said portions of said cut blank, 

Applicant’s figure 1 does not show a second robot with a substantially planar suction lifting plate  for applying, in use, suction through a plurality of downwardly oriented holes  in said plate; wherein the method comprises the steps of: i) using an adhesive to adhere a resiliently compressible template  to the suction lifting plate, said template having a template shape which covers over said holes across a first portion of said suction lifting plate while leaving exposed said holes across a second portion of said plate, said template blocking suction through said covered holes  while leaving unobstructed suction through said exposed holes; and the template shape substantially corresponding with a shape or outline of the first portion of said cut blank;
 iii) using the robotic actuation system to move the first suction lifting head (to place the suction lifting plate over said cut blank with the template shape being in registration with said shape or outline of the first portion of said cut blank and then making contact between the template and said first portion to resiliently compress said template against the first portion of said cut blank and to locate said exposed holes opposite the second portion4 of said cut blank;
iv) substantially releasing said suction hold-down of the cutting surface and applying suction through said exposed holes to pull the second portion of said cut blank towards said plate while the first portion of said cut blank is pressed against said cutting surface by the template, said resilient compression bringing the second portion-(4 of said cut blank into closer proximity with said exposed holes; 
v) using said applied suction through said exposed holes  to continue said pull of the second portion of said cut blank  whereby the second portion of said cut blank is pulled against said plate, while using said resilient compression to maintain pressure by the template against the first Page 3 of 13portion of said cut blank as the robotic actuation system  moves the first suction lifting head  away from the cutting surface, thereby separating the first and second portions of said cut blank; and vi) using the robotic actuation system to move the first suction lifting head to deposit said second portion of said cut blank at a first location.

However, Marback teaches that it is known to use a mask (see Marback Figures #32/40, and Para. 0040-41) which would provide a substantially planar suction lifting plate (see Marback, Fig. 2, #24/18) for applying, in use, suction through a plurality of downwardly oriented holes in said plate (see Marback, Figs. 8-9); wherein the method comprises the steps of: i) using an adhesive to adhere a resiliently compressible template to the suction lifting plate (see Marback, Para. 0040), said template having a template shape which covers over said holes across a first portion of said suction lifting plate while leaving exposed said holes across a second portion of said plate (see Marback, Figs. 1-3, and 8-9 showing the templates over vacuum holes), said template blocking suction through said covered holes while leaving unobstructed suction through said exposed holes (see Marback Figs. 1-3, and 8-9 showing the unblocked vacuum holes); and the template shape substantially corresponding with a shape or outline of the first portion of said cut blank;
 iii) using the robotic actuation system to move the first suction lifting head to place the suction lifting plate over said cut blank with the template shape being in registration with said shape or outline of the first portion of said cut blank and then making contact between the template and said first portion to resiliently compress said template against the first portion of said cut blank and to locate said exposed holes opposite the second portion4 of said cut blank (see Marback, Para. 0014 and Figs. 1-5);
iv) substantially releasing said suction hold-down of the cutting surface and applying suction through said exposed holes to pull the second portion of said cut blank towards said plate while the first portion of said cut blank is pressed against said cutting surface by the template, said resilient compression bringing the second portion of said cut blank into closer proximity with said exposed holes (see Marback, Para. 0031); 
v) using said applied suction through said exposed holes to continue said pull of the second portion of said cut blank whereby the second portion of said cut blank is pulled against said plate, while using said resilient compression to maintain pressure by the template against the first Page 3 of 13portion of said cut blank as the robotic actuation system  moves the first suction lifting head  away from the cutting surface, thereby separating the first and second portions of said cut blank (see Marback Para. 0031-0036).

In the same field of invention, cutting and separating panels that were punched or cut from a sheet of material, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to use the device for separating scraps from a workpiece of Marback.  Doing so would quickly remove the scrap from the panel thereby saving time and cause and allowing the process to produce more produce per hour. 

The Examiner notes that applicant has claimed a resiliently compressible template, which under the broadest reasonable interpretation can included cardboard or tissue taught by Marback (see Marback, Para. 0041).  Cardboard and tissue when provided with enough suction will deform and compress, and when the pressure is removed will be allowed to return to their original shape.

If it is argued that Marback does not teach a robotic system, the claim is further rejected in view of WO 2013/185834. WO 2013/185834 teaches that it is known to provide different robot arms for adding a workpiece and removing a workpiece from a machine.  It the same field of invention, machinery for moving workpieces, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to replace the machine that moves the plates in Marback with the robotic arm of WO 2013/185834.  Doing so would allow the user to a greater degree of flexibility of movement as the robotic arm can be moved 360 degrees, thereby allowing the placement of the resulting scraps at different locations. 

In re Claim 7, modified Applicant’s Fig. 1, for the reasons above in re Claim 1, teaches in which the adhesive is an adhesive layer, said layer extending over said closed holes to restrict or prevent suction flow through said closed holes (see Marback, Para. 0041 teaching the mask coated with adhesive on one side).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over prior art in view of Applicants Fig. 1, US 2002/0088320 to Marback and WO 2013/185834, and DE10300235A1. 

In re Claim 4, modified Applicant’s Fig. 1 in view of Marback and WO 2013/185834, for the reasons above in re Claim 1, does not teach template comprises a resilient compressible substrate of an elastomeric material.  However, DE10300235A1 teaches that it is known in the art of templates in the air suction art to make the template out of elastic material.  

In the same field of invention, templates for air suction, it would have been obvious to one of ordinary skill in the art, to replace the template material of modified Applicant’s Fig. 1. with elastic material taught by DE10300235A1.  Doing so is the substitution of one known material for templates for another known material for template in the air suction art (see MPEP 2143, I, B). 

Claim 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over prior art in view of Applicants Fig. 1, US 2002/0088320 to Marback and WO 2013/185834, and DE10300235A1, and further in view of US 2016/0067867 to Harter. 

In re Claim 5, modified Applicant’s Fig. 1, in re Claim 4, does not teach in which said material is a foamed or open cell material adapted to compress under pressure to a reduced volume and then spring back to its original volume when the pressure is released.  

However, Harter teaches that it is known in the art to use open porous or open cell form rubber in vacuum grippers (see Harter, Claim 10).  In the same field of invention, vacuum grippers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use known materials known in the vacuum gripper art (see MPEP 2143, I, B).  The foam rubber lining adapts well to uneven surfaces (see Harter, Para. 0005). 

In re Claim 6, modified Applicant’s Fig. 1, in re Claim 4, teaches and the substrate is adhered to the suction lifting surface by an adhesive layer that extends over said closed holes to restrict or prevent suction flow through said closed holes (see Marback, Para. 0041 teaching the mask coated with adhesive on one side), but does not teach in which said resilient compressibility of said substrate is provided by an air-permeable open-cell elastomeric material, and said air-permeable open- cell elastomeric material of said substrate.  

However, Harter teaches that it is known in the art to use open porous or open cell form rubber in vacuum grippers (see Harter, Claim 10).  In the same field of invention, vacuum grippers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use known materials known in the vacuum gripper art (see MPEP 2143, I, B).  The foam rubber lining adapts well to uneven surfaces (see Harter, Para. 0005).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over prior art illustrated in Applicants Fig. 1 in view of US 2002/0088320 to Marback. 


In re Claim 22, the Applicant’s Figure 1, acknowledged as prior art, teaches a an automated sheet material cutting and handling system for producing sheet material articles, each of said articles having a planar shape (see Fig. 1, #3) formed by at least one cut made through a planiform blank (see Fig. 1, #2’), said system comprising a cutting surface (see Fig. 1, #14) provided with a suction hold-down (#35/46) for securing planiform articles to said surface during cutting of said articles by a cutting device (see Fig. 1, #27), a suction lifting apparatus (see Fig.1 , #10), a robotic actuation system (see Fig. 1, #50) for moving the suction lifting apparatus, and a control system for controlling the operation of the cutting device and the suction lifting apparatus (the structure of Fig. 1 includes a controller to control the robot and the cutting machine), the suction lifting apparatus comprising at least one suction lifting head (see Fig. 1,#20), said suction lifting head providing, in use, a first suction lifting portion (#20), Page 9 of 21wherein the control system is configured to operate the cutting device to make said at least one cut through said planiform blank (see Fig. 1, the cutting device #27 makes a cut in the blank #41/40).  

Applicant’s Fig. 1 does not show a second robot with a suction lifting portion comprising a substantially planar suction lifting plate for applying suction through a plurality of downwardly oriented holes in said plate, and a resiliently compressible template is adhered by an adhesive to the suction lifting plate, said template having a shape that substantially corresponds with a shape or outline of a portion of said blank formed by said at least one cut made by said cutting device and which covers over said holes across a first portion of the suction lifting plate while leaving exposed holes across a second portion of the suction lifting plate, said template blocking suction through said covered holes while leaving unobstructed suction through said exposed holes.

However, Marback teaches that it is known in the art to provide a suction lifting portion (see Marback, Fig. 2, #24/18) comprising a substantially planar suction lifting plate for applying suction through a plurality of downwardly oriented holes in said plate (see Marback, Figs. 8-9), and a resiliently compressible template is adhered by an adhesive to the suction lifting plate (see Marback Figs.8-9, #32/40, and Para. 0040-41), said template having a shape that substantially corresponds with a shape or outline of a portion of said blank formed by said at least one cut made by said cutting device  (see Marback, Figs. 1-3, and 8-9 showing the templates over vacuum holes) and which covers over said holes across a first portion of the suction lifting plate while leaving exposed holes across a second portion of the suction lifting plate(see Marback Figs. 1-3, and 8-9 showing the unblocked vacuum holes), said template blocking suction through said covered holes while leaving unobstructed suction through said exposed holes.

In the same field of invention, cutting and separating panels that were punched or cut from a sheet of material, it would have been obvious to one of ordinary skill in the art at the earliest effective filing date to use the device for separating scraps from a workpiece of Marback.  Doing so would quickly remove the scrap from the panel thereby saving time and cause and allowing the process to produce more produce per hour. 

The Examiner notes that applicant has claimed a resiliently compressible template, which under the broadest reasonable interpretation can included cardboard or tissue taught by Marback (see Marback, Para. 0041).  Cardboard and tissue when provided with enough suction will deform and compress, and when the pressure is removed will be allowed to return to their original shape.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over prior art in view of Applicants Fig. 1, US 2002/0088320 to Marback, and further in view of US 2016/0067867 to Harter. 

In re Claim 23, modified Applicant’s Fig. 1, in re Claim 22, does not teach the template comprises a polymeric foamed material substrate. However, Harter teaches that it is known in the art to use open porous or open cell form rubber in vacuum grippers (see Harter, Claim 10).  In the same field of invention, vacuum grippers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to use known materials known in the vacuum gripper art (see MPEP 2143, I, B).  The foam rubber lining adapts well to uneven surfaces (see Harter, Para. 0005). 

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In re Claims 8-11, none of the cited prior art uncovered during the search teaches the thickness limitations of Claims 8-11.  Specifically, in re Claim 8, none of the cited prior art teaches said substrate has a thickness of more than a thickness of said planiform blanks, or in Claim 9, the said substrate has a thickness that is at least 50% more than the thickness of said planiform blanks, or in Claim 10, said substrate has a thickness that is at least double the thickness of said planiform blanks, or In Claim 11, said substrate has a thickness that is no more than four times the thickness of said planiform blanks.  

The closest prior art, Marback, teaches the workpiece and the template/mask as the same thickness dimensions.  There was not reason, uncovered during the search, to change these measurements. 

In re Claim 12, none of the cited prior art teaches “during said resilient compression of said template, the template is compressed in contact with the first portion of said cut blank, the thickness of the template being reduced by said compression by an amount at least as great as the total thickness of the blank, wherein in step v) the first portion of said blank is pressed against said cutting surface by the compression of the template until after the second portion of the blank has fully separated from the first portion of the blank.”  
The closest prior art, Marback, teaches the workpiece and the template/mask as the same dimensions.  There was no reason, uncovered during the search, to change these measurements.   The examiner notes that if the template/mask and the workpiece are the same dimensions, the template cannot compress by an amount at least as great as the total thickness of the blank. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724